Order entered November 29, 2017




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00238-CR

                          JOSE EDUARDO GUERRERO, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 6
                                    Dallas County, Texas
                            Trial Court Cause No. F15-75211-X

                                           ORDER
       Before the Court is appellant’s November 22, 2017 motion to extend time to file

appellant’s brief. We GRANT the motion to the extent that appellant’s brief shall be filed within

thirty days from the date of this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE